DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s communication filed on 12/21/20, wherein:
	No claims are cancelled; 
	Claims 1, 16, 17, and 19 have been amended; 
Claims 1-19 are currently pending; 
Applicant’s remarks are addressed at the end of the office action.
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the new matter; the written description fails to reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time of filing.
Independent Claims 1, 16, and 17 recite restrict the manufacturer or producer of the new product from accessing updated user contact information if instructed by the user preference data.  There is no part of the specification that discusses restricting a manufacturer from accessing updated user contact information if instructed by user preference data.  While section X of the specification (see page 31 line 11 to page 32 line 3 of the specification as originally filed or paragraphs 152-155 of the PG Publication) discusses updating the consumer’s contact information, and section XI discusses certain privacy concerns in the consumer notification process (see page 32 line 5 to page 33 line 23 as originally filed or paragraphs 156-163 of the PG Publication), nowhere in the specification is there support for restricting a manufacturer or producer of the product from accessing updated user contact information nor is there any disclosure of any instruction to do so.  Thus, this feature was not possessed by the Applicant at the time of filing and must be rejected under § 112(a) as new matter.  Because dependent Claims 2-15 and 18-19 depend upon Claim 1, these claims are also rejected under § 112(a).  Examiner notes that the language in Claim 19 of restrict the manufacturer or producer of the product from accessing the updated user contact information if the user indicates the product is irrelevant to the user is also rejected as new matter for the same reasons stated above.  Thus, Claim 19 is further rejected under § 112(a).  
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 17 recites a computer-readable storage medium.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is open-ended.  See MPEP § 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the adding the limitation “non-transitory” to the claim.  Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over DEMPSKI (US 2013/0080251) in view of AREVSHATIAN (US 2015/0154605) and further in view of HAYES (US 2012/0054049).
As for independent claim 1, DEMPSKI discloses A system for providing access to information related to a product, the system comprising: 
at least one hardware sensor; at least one processor; and at least one computer-readable storage medium having encoded thereon instructions which, when executed by the at least one processor {at least figures 1-3A, camera/scanner 216}, program the at least one processor to: in response to a first input from a user, cause the at least one hardware sensor to scan a code associated with an item of the product; process data from the at least one hardware sensor to extract an identifier for the product; use the identifier for the product to retrieve information relating to the product; display the retrieved information relating to the product to the user {at least figure 4 pars. 0007, 0033; 0048 discloses when the user scan the barcode on product using the mobile, the barcode may have encoded thereon a product identification (ID) and/or a serial (or other identification) number. the information related to the product is displayed on the mobile device }.
store the identifier for the product in a database record of a first database associated with the user, wherein the first database record includes an association field linking the respective identifier for the product and a record in a dynamic product database
{see at least figure 2, pars. 0030-0031, 0037 discloses the linking between the manufacturer server (database) and analytics server (dynamic product database); pars.0030,  0034, 0038 discloses The product registrar 118 may register the product application at least by 
store the retrieved information relating to the product in the dynamic product database {see at least figure 2, figure 7, pars. 0031, 0039, 0054 discloses the product information (e.g. usage data) is stored in analytic server 105 (dynamic product database);
automatically monitor information for any updated information associated with the identifier for the product in the first database associated with the user over time 
{see at least pars. 0037, 0039 discloses the tracking usage of the product e.g. the product tracker 126 may track the product 101 if network connected, such as when it is used during the day and/or week, how long it has been operated, information from maintenance sensors about a potential fault or failure, and other types of such information.  The manufacturer server 103 may receive the analysis of this tracked information from the analytics server 105 through the analytics portal 134 if the analytics server 105 is separate from the manufacturer server 103, or may perform the analysis itself if the two servers 103 and 105 are integrated};
capture the updated information; store the updated information in the dynamic product database 

execute a communication gateway for managing product communication from a manufacture or producer of the product to the user {see at least figures 1-2, 4, 5, 7 and pars.0048-0051;and par 0054}. 
Dempski fails to teach: 
Wherein the communication gateway is configured to: receive user-directed communication associated with a respective product from the manufacturer or producer of the product, transmit the user directed communication if the user-directed communication satisfies user preference data, restrict transmission of the user-directed communication if the user-directed communication does not satisfy the user preference data, and restrict the manufacturer or producer from accessing updated user contact information if instructed by the user preference data.  Nevertheless, such a feature is taught in the prior art.  Arevshatian, for example, teaches such a feature (see par. 51 teaching that the customer can choose whether to receive alerts via a mobile phone call channel, an SMS channel, or an e-mail channel; presumably, only communications via the previously selected channel, i.e., user-directed preference data, would be transmitted and ).  Arevshatian is similar to the instant application 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of allowing the user to select the communication channel for notifications (as disclosed by Arevshatian) to the known method and system of providing access to information related to products (as disclosed by Dempski).  One of ordinary skill in the art would have been motivated to apply the known technique of allowing the user to select the communication channel for notifications because it would allow for user customization, because different users may prefer different communication channels.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of allowing the user to select the communication channel for notifications (as disclosed by Arevshatian) to the known method and system of providing access to information related to products (as disclosed by Dempski), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of allowing the user to select the communication channel for notifications to the known method and system of providing access to information related to products, because predictably the data compiled as in Dempski can be communicated in the See also MPEP § 2143(I)(D). 
To the extent that Arevshatian fails to teach restrict the manufacturer or producer from accessing updated user contact information if instructed by the user preference data, Examiner first notes the § 112(a) rejection above and second notes that such a feature is taught in the prior art.  Hayes, for example, teaches such a feature (see par. 0094 teaching providing a privacy settings menu that allows the user to filter information to receive only certain information, or information from certain communication channels as well as that the user can change the user’s contact information; see also par. 0099).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of allowing the user to set privacy settings and update contact information (as disclosed by Hayes) to the known method and system of providing access to information related to products (as disclosed by Dempski and Arevshatian).  One of ordinary skill in the art would have been motivated to apply the known technique of allowing the user to set privacy settings and update contact information because then the user would receive only the communications that the user would prefer to receive and avoid frequent interruptions and updating contact information would allow the user to still receive the alerts he or she wants even if a phone number or email address changed.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of allowing the user to set privacy settings and update contact information (as disclosed by Hayes) to the known method and system of providing access to information related to products (as disclosed by Dempski and Arevshatian), because See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of allowing the user to set privacy settings and update contact information to the known method and system of providing access to information related to products, because predictably the privacy settings of Hayes can operate similarly with the communication channel preferences taught in Arevshatian).  See also MPEP § 2143(I)(D). 
As for dep. claim 2, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 1.  Dempski further teaches: wherein the at least one processor is further configured to automatically identifying information on replacement parts or one or more instructional videos on servicing the product {see at least par. 0038 teaching communicating information on, e.g., a replacement part}; update the dynamic product database for subsequent access by any users associated with the product {see DEMPSKI at least pars. 0037, 0039 and 0054}.
As for dep. claim 3, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 1.  Dempski further teaches: wherein: the code comprises an optical code; the at least one hardware sensor comprises an optical sensor; and the data output by the at least one hardware sensor comprises an image of the optical code {DEMPSKI at least figure 3A camera/scanner 216; pars. 0033, 0042-0044}.
As for dep. claim 4, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 3.  Dempski further teaches: comprising an object on which the code is printed, wherein the object is selected from a group consisting of: a package of the item of the product, a label affixed to the item of the product, and an insert placed with the product {see DEMPSKI at least pars. 0021, 0033}. 
As for dep. claim 6, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 1.  Dempski further teaches: wherein the at least one processor is programmed by the instructions to process data from the at least one hardware sensor at least in part by: converting the data from the at least one hardware sensor to textual data; and parsing at least a portion of the textual data to extract one or more data elements, the one or more data elements comprising the identifier for the product {See DEMPSKI at least figure 4, pars. 0007, 0021-0022, 0048}.
As for dep. claim 7, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 1.  Dempski further teaches: wherein the at least one processor is programmed by the instructions to retrieve the information relating to the product at least in part by: using the identifier for the product to query a product database; and access the information relating to the product from an entry corresponding to the product in the product database {Dempski at least figures 3-5; pars. 0044-0051}.
As for dep. claim 8, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 7.  Dempski further teaches: wherein the at least one processor is programmed by the instructions to query the product database via at least one network connection {Dempski at least figures 2-5; pars. 0044-0051}. 
As for dep. claim 9, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 7.  Dempski further teaches: wherein the at least one processor is further programmed by the instructions to: cause an entry corresponding to the user in a user database to be linked to the entry corresponding to the product in the dynamic product database {Dempski at least figures 2-5; pars. 0044-0051}. 
As for dep. claim 12, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 1.  Dempski further teaches: wherein the at least one processor is further configured to limit communication of product associated messages to interface display associated with respective messages, wherein selection by the user in the user interface is required to access an associated message {see DEMPSKI at least par. 0004-0005; 0032}.
As for dep. claim 14, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 1.  Dempski further teaches: wherein the at least one processor is further configured to monitor any change in user information associated with the product; and trigger an update with a manufacture’s consumer relationship management system responsive to detecting one or more changes {see DEMPSKI at least pars. 0037-0039; 0051 and 0054}.
As for dep. claim 15, the combination of Dempski, Arevshatian, and Hayes teach the limitations of Claim 14.  Dempski further teaches: wherein retrieved information comprises at least one link to a webpage relating to the at least one topic selected from the group consisting of: replacement parts, owner manual, customer service, accessories, supplies, and warranty {see DEMPSKI at least pars. 0024, 0038}; and the at least one processor is further programmed by the instructions to: receive a second input from the user indicating the user wishes to access the at least one link; and cause the user to be navigated to the web page {see DEMPSKI at least figures 6-8, pars. 0037-0038}. 
As for independent claim 16, which discloses a method for providing access to information related to a product, the method comprising the similar steps as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 above. 
As for independent claim 17, which discloses at least one computer-readable storage medium having encoded thereon instructions which, when executed by at least one processor, program the at least one processor to perform the similar steps as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 above. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DEMPSKI, AREVSHATIAN, and HAYES as applied to claim 1 above and in view of RODEN ET AL (US 2010/0151901) (hereinafter  “Roden”).
As for dep. claim 5, the combination of Dempski, Arevshatian, and Hayes discloses the hardware sensor to scan a code associated with an item of the product as indicated above.  However, DEMPSKI does not explicitly disclose wherein the code is stored in a radio frequency identification (RFID) tag; and the at least one hardware sensor comprises an RFID reader (nor does Arevshatian or Hayes).  However, this limitation is taught in RODEN at least par. 0028.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the hardware sensor to scan a code associated with an item of the product . 
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over DEMPSKI as applied to claim 1 above and in view of IANNACCI (US 2006/0293960).
As for dep. claims 10-11, the combination of Dempski, Arevshatian, and Hayes discloses claimed invention as indicated above.  DEMPSKI further discloses identify a manufacture of the product based on the identifier for the product {see at least figure 4, par. 0048}; automatically access an online interface for registering the product; and complete automatically user registration with the manufacturer {see at least figure 4, pars. 0032-0035, 0048}.  DEMPSKI further discloses store/capture user information (user identifier associated with the product) in the database at least pars. 0034.  However, DEMPSKI does not explicitly disclose store user demographic information and monitor user demographic information in the first database for any changes over time; and update user registration information with respective manufactures of respective products responsive to identifying changes in the user demographic information.  However, IANNACCI teaches storing user demographic information and updating the user registration information when monitoring the change in user demographic information {see at least pars. 0015-0016, 0057}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the registering the product of DEMPSKI or AREVSHATIAN to include storing user demographic information, updating user demographic information when detected a change in user demographic information as taught by IANNACCI in order to store the correct user demographic up to date.  Further, since the claimed invention .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DEMPSKI  and AREVSHATIAN and HAYES as applied to claim 1 above and in view of SILVESTRO ET AL (US 2016/0098755) (hereinafter “SILVESTRO”).
As for dep. claim 13, the combination of Dempski and Arevshatian discloses the limitations of Claim 1 as indicated above.  DEMPSKI does not explicitly disclose wherein the at least one processor is further configured to enable user control over contact with respective manufacture or suppliers.  However, SILVERSTRO teaches this limitation as least in par. 0045 and figure 2C shows that a customer is able to subscribe to (and, in some embodiments, unsubscribe from) a particular merchant by selecting a subscribe feature 255 in the app.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of DEMPSKI to include the ability to allow the user to control over contact with respective to the manufacture or suppliers as taught by SILVESTRO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DEMPSKI  and AREVSHATIAN and HAYES as applied to claim 1 above and in view of HENDERSON ET AL (US 2016/0328198) (hereinafter “HENDERSON”).
As for dep. claim 18, the combination of Dempski and Arevshatian discloses the limitations of Claim 1 as indicated above.  That combination does not explicitly disclose automatically identify one or more instructional videos on servicing the product.  However, HENDERSON teaches this limitation at least in par. 0060 teaching providing an instructional video showing each step required to complete a repair of a particular product.  Henderson is similar to the instant application and to Dempski and Arevshatian because it relates to product registration and warranty organization (see, e.g., Henderson par. 159).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of DEMPSKI, AREVSHATIAN, and HAYES to include the providing of instructional videos as taught by HENDERSON since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DEMPSKI, AREVSHATIAN, and HAYES as applied to claim 1 above and in view of AINSWORTH ET AL (US 2013/0179214) (hereinafter “AINSWORTH”).
As for dep. claim 19, the combination of Dempski, Arevshatian, and Hayes discloses the limitations of Claim 1 as indicated above.  Dempski further teaches wherein the dynamic product database is stored in a memory of a device housing the at least one hardware sensor, wherein the device housing the at least one hardware sensor comprises a mobile device used by the user (see par. 0035 teaching storing the dynamic product data in a memory; see also pars. 38, 42, 43, 49, 51, and 59; see also at least Figure 1 feature 115 teaching the mobile device, wherein the communication gateway is configured to: restrict the manufacturer or producer of the product from accessing the updated user contact information if the user indicates the product is irrelevant to the user, and transmit a safety alert via an independent channel if the safety alert satisfies the user preference data (see par. 0094 teaching providing a privacy settings menu that allows the user to filter information to receive only certain information, or information from certain communication channels as well as that the user can change the user’s contact information; see also par. 0099).  
That combination does not explicitly disclose provide a product associated image, indicating a warranty status for the product, to a user interface by altering a color or style of an element of a user interface corresponding to the product without altering text of the element.  However, AINSWORTH teaches this limitation as least in par. 0152 and figure 12, which teaches a graphical user interface where a customer’s purchased products are all displayed including, e.g., warranty expiration date, and there are “green, yellow, red, or other color code … used to indicate the remaining life of the” product.  Ainsworth is similar to the instant application and to Dempski and Arevshatian because it relates to product registration and warranty organization (see, e.g., Ainsworth Figure 12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of DEMPSKI and AREVSHATIAN to include color-coded user interface elements that communicate a message to the consumer without altering text as taught by AINSWORTH since the claimed invention is merely a combination of old elements, and in the combination each element merely would .  
Response to Arguments
Applicant argues that amendments have overcome the § 101 rejection for Claim 17, but there is no amendment that limits this computer readable medium to a non-transitory embodiment, so the rejection is maintained.  Regarding the arguments related to the prior art, these have been rendered moot in light of the new grounds of rejection.  
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627